Citation Nr: 0312611	
Decision Date: 06/12/03    Archive Date: 06/16/03	

DOCKET NO.  98-16 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.   

2.  Entitlement to service connection for nicotine 
dependence.   

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from December 1965 to April 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In a July 2000 decision, the Board, inter alia, determined 
that the claims of service connection for nicotine dependence 
and chronic obstructive pulmonary disease were not well 
grounded and that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for schizophrenia.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In November 2000, counsel for VA 
filed an unopposed motion for remand and requested a stay of 
proceedings pending a ruling on the motion.  The Court 
granted the motion and vacated the Board's July 2000 decision 
by order dated in March 2001.  The case was remanded for 
further development, readjudication, and disposition in 
accordance with the Court's order. 

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia is the subject of the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The veteran filed his claim for service connection for 
nicotine dependence and chronic obstructive pulmonary disease 
prior to June 9, 1998.  

2.  The veteran's nicotine dependence was incurred during 
active service.  

3.  The veteran's currently manifested chronic obstructive 
pulmonary disease was caused by his service connected 
nicotine dependence.  


CONCLUSIONS OF LAW

1.  Nicotine dependence was incurred during active service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.300, 3.303 (2002).  

2.  Chronic obstructive pulmonary disease is proximately due 
to service connected nicotine dependence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and the veteran has been afforded a VA 
examination.  In light of the Board's decision granting the 
benefits sought, with respect to the issues finally decided 
herein, the veteran is not prejudiced because there is no 
further notification or development that would result in any 
additional benefits to the veteran with respect to the issues 
finally decided herein.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 3.303(d).  

Legislation has been enacted that prohibits service 
connection for disabilities first manifested after service 
(or after an applicable presumptive period) as a result of 
disease attributable to tobacco product usage during service.  
However, this enactment applies only to claims filed after 
June 9, 1998.  38 U.S.C.A. § 1103 (West 1991 & Supp. 2002).  
The instant claim was filed before June 1998, during a 
personal hearing on May 14, 1998, and VA must therefore apply 
the law that existed prior to June 9, 1998.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Service connection may be granted for death or disease if the 
evidence establishes that the injury or disease resulted from 
tobacco use in the line of duty during active service.  
VAOPGCPREC 2-93 (January 13, 1993) ("entitlement to Benefits 
Based upon Tobacco Use While in Service").  Service 
connection may not be established on this basis unless the 
evidence of record demonstrates that the disease for which 
the claim is made resulted from tobacco use during service.  
Such a determination must take into consideration the 
possible effect of smoking before or after military service.  
In the alternative, if the veteran develops nicotine 
dependence, as a disease, during service, and that nicotine 
dependence is considered to be a proximate cause of 
disability manifested after service, service connection on a 
secondary basis may be granted.  VAOPGCPREC 19-97 (May 13, 
1997) ("Secondary Service Connection Based on Nicotine 
Dependence").  

Service connection may be granted for disability that is 
proximately due to or the result of, or been chronically 
worsened by, service-connected disability.  38 C.F.R. § 3.310 
(2002); See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The report of an April 2003 VA pulmonary examination reflects 
that the examiner had reviewed the veteran's claims file, 
including his service records.  The record notes that the 
veteran smoked some when he went into service, approximately 
one pack per week, but during the six months he was in 
Vietnam, he started smoking heavily and smoked 3 to 4 packs a 
day.  From that time forward, he had been smoking 4 to 5 
packs of cigarettes per day until he stopped in October 2002.  
The diagnoses included chronic obstructive lung disease and 
nicotine dependence.  The examiner indicated that the veteran 
had chronic obstructive lung disease that was felt to be 
related to his smoking and nicotine dependence.  It was the 
examiner's opinion that the veteran's nicotine dependence 
first developed in service and that he developed chronic 
obstructive lung disease as a result of his long-term 
cigarette smoking.  

In light of competent medical evidence indicating that the 
veteran has nicotine dependence and that this developed 
during his active service, the evidence supports the 
conclusion that service connection for nicotine dependence is 
warranted.  With consideration that the veteran's smoking 
subsequent to service is considered to be related to his 
nicotine dependence that started during service, and the 
competent medical evidence indicating that his chronic 
obstructive lung disease is a result of his long-term 
cigarette smoking, noting that the veteran did smoke some 
prior to service, the Board concludes that the evidence is in 
equipoise with respect to whether or not chronic obstructive 
lung disease is proximately due to and the result of 
cigarette smoking that occurred as a result of the veteran's 
service-incurred nicotine dependence.  In resolving all doubt 
in the veteran's behalf, service connection for chronic 
obstructive pulmonary disease as a result of smoking due to 
the veteran's nicotine dependence is warranted.  


ORDER

Service connection for nicotine dependence is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

Service connection for chronic obstructive pulmonary disease 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


REMAND

The issue remaining on appeal is whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for schizophrenia.  Subsequent to the 
remand by the Court, the Board undertook additional 
development with respect to this issue.  The Board's 
authority to develop evidence has been invalidated.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

The record does not indicate that the veteran has been 
informed regarding the provisions of the VCAA.  

In light of the above, the appeal is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

2.  Thereafter, the RO should readjudicate the 
issue of whether new and material evidence has been 
submitted to reopen the claim of service connection 
for schizophrenia.  If any benefit sought on appeal 
is not granted to the veteran's satisfaction, the 
veteran should be provided a supplemental statement 
of the case on all issues in appellate status and 
afforded the appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  In taking this 
action, the Board implies no conclusion, either legal or 
factual, as to the ultimate outcome warranted.  No action is 
required of the veteran until he is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2001) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 


